MacIntyre, J.
Tlie defendant was convicted of larceny from the house, and his motion for new trial embraced the general grounds only. The evidence connecting him with the offense charged, while wholly circumstantial, was sufficient to authorize the jury to find that it excluded every reasonable hypothesis except that of his guilt. The cases cited in the brief of counsel for the plaintiff in error are clearly distinguishable by their particular fa'cts from the instant case. The overruling of the motion for new trial was not error.

Judgment affirmed.


Broyles, G. J., and Guerry, J., concur.

Stonewall H. Dyer, for plaintiff in error.
William Y. Atlcinso’n, solicitor-general, contra.